﻿My delegation takes pleasure in extending to Mr. Riidiger von Wechmar its sincere congratulations on his unanimous election to the presidency of the thirty-fifth session of the General Assembly. In the name of the delegation of Thailand, which is honoured to serve as one of the Vice-Presidents of this Assembly, I should like to express our gratification at having a worthy representative of a great country, the Federal Republic of Germany, with which Thailand entertains close and cordial relations, in the Chair to guide our deliberations. At this juncture in the life of our Organization, when we are confronted by many intractable issues with grave implications for world peace, it is reassuring indeed to have such an experienced person conduct our proceedings. The unprecedented number of items on our agenda this year is a clear manifestation of the confidence that this Assembly has in his fine qualities, diplomatic skill and proven stamina. My delegation has no doubt at all that this confidence is well placed.
312.	The delegation of Thailand has the honour also to convey its deep and sincere appreciation to Mr. Salim Ahmed Salim, President of the thirty-fourth session, for his invaluable contribution to the work of our Organization during his tenure of office. Not only did he distinguish himself at Headquarters in an especially busy year for the General Assembly, but he also took the trouble to visit many countries, including Thailand, in order to acquaint himself with some of the difficult issues facing the United Nations. His service to the international community has earned for himself, his country and Africa the admiration and gratitude of Governments and peoples around the world.
313.	On behalf of the Government and people of Thailand, my delegation wishes to offer its warm felicitations to the delegation of Saint Vincent and the Grenadines on being admitted to membership in the United Nations. The world Organization has thus gained its one hundred and fifty- fourth Member, through the process of decolonization which recently brought about also the admission of Zimbabwe. My delegation reiterates its cordial welcome to that African State, which is participating for the first time in a regular session of the General Assembly. The United Nations has every reason to be proud of its successes in the field of decolonization, especially on the eve of the twentieth anniversary of the Declaration on the Granting of Independence to Colonial Countries and Peoples. With the admission of each newly independent State to the United Nations family, the world Organization reaps the fruits of its long and arduous labour, and humanity is the true beneficiary.
314.	Thailand looks forward to another milestone when Namibia gains its sovereignty and full independence, with territorial integrity as well as the integrity of its natural resources, and takes its rightful place in the family of nations.
315.	It is therefore regrettable that the situation in Namibia continues to be a source of great concern to the world and a threat to international peace and security. Namibia remains occupied by South Africa, which is systematically plundering its natural resources, in defiance of United Nations resolutions. The process of negotiated settlement, in accordance with the proposal approved by the Security Council, has reached an impasse because of the intransigence and duplicity of the Pretoria regime.
316.	Thailand, which has for many years imposed a trade embargo on goods from South Africa, strongly deplores the efforts of that regime to consolidate its illegal occupation of Namibia and to exploit Namibia's riches with the help of foreign multinationals. The world must continue to condemn such actions, and to bring every kind of pressure to bear on the Pretoria regime in order to ensure the exercise by the Namibian people without further delay of its right to self-determination. South Africa must end its prolonged obstruction of the settlement process, as endorsed by the Security Council in its resolution 435 (1978), and cease its aggressive activities against the neighbouring African States. South Africa must adopt the measures necessary to reduce tension in the area, including the abolition of its abhorrent system of racial discrimination and apartheid and recognition of the legitimate rights of the majority of its population.
317.	Unless and until the principles of the Charter of the United Nations and the relevant United Nations resolutions are scrupulously observed by Pretoria, increasing violence and conflict will be the order of the day. Unless and until the shackles of colonialism in Namibia are broken and the Namibian people is enabled to determine its own destiny free from external interference, subversion and coercion, the prospects for peace and stability in the region of southern Africa will not be bright. The time is now approaching when the world Organization must be prepared to tell Pretoria to comply with the Charter obligations, or else. The alternative would be continued defiance of the world Organization and prolonged obstruction of a peaceful settlement by South Africa, leading inexorably to a general conflagration in that part of the world.
318.	Coming from a region of the world which is also beset by a serious threat to world peace arising from illegal foreign occupation and denial of a people's rights to self- determination and to return to its homeland, my delegation fully appreciates the plight of the Palestinian people. Not only must they be given urgent humanitarian assistance, but their inalienable rights must be assured, including their right to self-determination, national independence and to return to their homes and property. At the same time as the legitimate rights of the Palestinian people are recognized, including the right to statehood, the legitimate rights of the State of Israel to exist within secure and recognized boundaries must also be safeguarded. For its part, Israel must withdraw its presence from all Arab territories occupied since the 1967 war, rescind all unilateral acts pertaining to the occupied territories and in violation of the relevant United Nations resolutions and international law, and refrain from such acts in the future. Only with recognition of each other's legitimate rights can the Israeli and Palestinian peoples peacefully coexist and a just and lasting settlement become a reality in the Middle East. It is also essential to the free exercise by the Palestinians of their right to self- determination that all Israeli forces be withdrawn from the occupied territories and that the PLO, which is recognized by the General Assembly as the sole and legitimate representative of the Palestinian people, be given the appropriate role to which it is entitled in all Middle East peace negotiations.
319.	My delegation regrets the unilateral action of Israel in annexing the eastern part of Jerusalem and proclaiming the city its capital. Israel's illegal action was taken almost immediately after the conclusion of the seventh emergency special session of the General Assembly on the question of Palestine, despite the unanimous pronounced opposition of the world body to the pending move. If there were any need for further evidence of world opinion, the subsequent meeting of the Security Council and its outcome should provide adequate proof on that score.
320.	As the 15 November deadline for compliance by Israel with the emergency special session's resolution ES- 7/2 draws nearer with each passing day, my delegation hopes and prays that reason will light the way around many dark and perilous corners and that a turning point will emerge so that we may be led out of the present impasse.
321.	The protracted crisis in Lebanon constitutes another tragedy that has struck the Middle East. All parties should henceforth refrain from interfering in the internal affairs of that violence-torn country and cease their warlike actions which have left the once prosperous land in utter ruin. My delegation hopes that a peaceful solution can be found to extricate it from the vicious circle of bloodshed and destruction.
322.	Now a new crisis has appeared with the eruption of the fighting between Iran and Iraq. My delegation shares the hope that resolution 479 (1980), unanimously adopted by the Security Council and calling for an immediate cease-fire, will be implemented, and together with the efforts of the Islamic Conference and with the co-operation and support of other countries, especially the major Powers, we shall succeed in ending the armed conflict between the two neighbouring and fellow Islamic States.
323.	I now turn to South-East Asia. The situation in Kampuchea, which is not just a regional but a world problem, rightly remains one of the General Assembly's major preoccupations. This Assembly last year by an overwhelming majority adopted resolution 34/22, calling, inter alia, for a cessation of hostilities, the withdrawal of foreign forces and the free exercise of the right to self-determination by the Kampuchean people. That resolution has, regrettably, been rejected by the Socialist Republic of Viet Nam and thus Kampuchea continues to be occupied by foreign forces.
Moreover, in its campaign to legitimize its invasion and occupation of Kampuchea, Viet Nam has sought to draw attention away from the situation in Kampuchea, and to focus it on the situation on the Thai-Kampuchean border. At the same time, to lend credibility to this manoeuvre, Vietnamese forces in Kampuchea have stepped up their activities along the border and are also committing more frequent violations of Thailand's sovereignty and territorial integrity. The most blatant example occurred from 23 to 24 June 1980, when large units of Vietnamese forces staged well-co-ordinated attacks on two villages inside Thailand, as well as on refugee encampments along the border, causing many casualties among Thai defence forces, innocent villagers and Kampuchean refugees. The armed incursions also caused a total disruption of the international relief and cross-border feeding operations, which have helped to keep alive hundreds of thousands of Kampuchean civilians. The attackers were finally repulsed, leaving behind them over 70 bodies as well as seven of their comrades who were captured by Thai defence forces. Scores of weapons left by the invaders also offer irrefutable evidence of their hasty retreat. In the perpetration of such violations of Thailand's sovereignty, despite repeated promises to the contrary by Vietnamese leaders, their aims appear to be clear: they are to intimidate Thailand and its partners in ASEAN, force them to accept the situation in Kampuchea and compel the international agencies to recognize the Phnom Penh regime as the only channel for relief aid.
324.	The ASEAN Foreign Ministers, at their meeting at Kuala Lumpur on 25 and 26 June 1980 rejected the various arguments which had been advanced to justify the continued occupation of Kampuchea and to accord recognition to the regime established in Phnom Penh by Vietnamese forces. The Foreign Ministers reiterated their stand that no regime set up by occupying foreign forces, howsoever it may be given the appearance of legitimacy, can satisfy the principles enunciated in the Charter of the United Nations. It is for this reason that my delegation and the other ASEAN delegations, together with the great majority of Member States of the United Nations, continue to support the credentials of Democratic Kampuchea at the United Nations. We strongly urge this Assembly to support the continued seating of Democratic Kampuchea at the Organization.
325.	It is and will always be in Thailand's interest to work and continue to search for peace. Successive Thai Governments during the past decade have devoted the nation's resources and energy to economic and social development. Gains have been impressive by most standards and Thailand actively seeks regional stability to promote further progress. To attain that goal, peace is a prerequisite.
326.	In this connection, Thailand welcomed the personal efforts of the Secretary-General and his visit to the region, undertaken in circumstances of considerable difficulty last July. The Secretary-General's initiative demonstrates his dedicated effort and his readiness to work on behalf of the world Organization for peace. His visit brought about a welcome reduction of tension in the area and enabled cross- border feeding operations to resume, thus ensuring the increased supply of food and rice seed for over 1 million Kampucheans in western Kampuchea. Thailand itself received the Foreign Minister of Viet Nam in May 1980 and remains prepared to continue a constructive dialogue here in New York or elsewhere.
327.	On the humanitarian side, in response to the plight of the Khmer people, ravaged by hunger and disease, Thailand over the past year has co-operated closely with the Secretary-General, United Nations agencies, the International Committee of the Red Cross and non-governmental organizations. It has, without discrimination, facilitated the provision and transport of assistance through the border, as well as via Kompong  Som and Phnom Penh. Thailand led the call for a major humanitarian conference, held at Geneva in May this year, to seek additional support for the international relief programmes. The Government and people of Thailand are proud to play a role in providing needed facilities for both components of the international assistance programme, namely, cross-border and direct distribution, by virtue of Thailand's geographical location and humane policy. These two factors have, in turn, created for Thailand the enormous burden of caring for over 300,000 Indo-Chinese refugees and displaced persons, as well as coping with the problem of over 200,000 Thai villagers who have been displaced by the massive influx from the neighbouring countries.
328.	Thanks to the contributions of donor countries as well as to the efforts by the United Nations and its Secretary- General, the Office of the United Nations High Commissioner for Refugees and other organizations concerned, this burden has to some significant extent been alleviated. Nevertheless, the situation involves both short-term and long- term risks for the security and well-being of Thailand. Therefore, it has been and continues to be my Government's intention to lighten the burden by all available means, in keeping with the generally recognized humanitarian principles and the inalienable right of people to return safely to their homeland. Consequently, when the Office of the United Nations High Commissioner for Refugees sought the co-operation of the Royal Thai Government in a voluntary repatriation programme for Kampuchean refugees in Thailand, such co-operation was readily extended. Viet Nam seized upon that as a pretext for launching armed attacks on Thailand on 23 and 24 June 1980, claiming that the resistance forces in Kampuchea were being supplied again under the cover of this international programme. However, with regard to over 100,000 people of Kampuchean origin who were repatriated from Viet Nam in the early part of last year, such a right was recognized and exercised. It has been subsequently alleged that the majority of them were not Kampucheans at all but of Vietnamese origin and were resettled in Kampuchea for the purpose of effecting a demographic change favourable to the occupying forces. Moreover, in the press release issued on 26 June 1980 by the Office of the United Nations High Commissioner for Refugees simultaneously here and at Geneva, it was clearly stated that:
"In order to ensure that the voluntary character of their return was respected, and in conformity with the humanitarian mandate of the High Commissioner, the Royal Thai Government agreed that UNHCR would monitor the voluntary character of the repatriation.
"The agreement... includes that movements would be observed at every stage by all those interested, including voluntary agencies and media representatives."
329.	As a result of that agreement, the repatriation movement commenced on 17 June 1980 and was disrupted by Vietnamese military actions on 23 and 24 June 1980. Altogether, fewer than 10,000 Kampucheans, the majority women and children, were repatriated under the programme.
330.	In its quest for peace, Thailand looks to this session of the General Assembly for further constructive action. The invasion and occupation of one country by the military forces of another is a problem for the world community. The sovereignty and independence of Kampuchea and the people's right to self-determination are principles that must be upheld by the world community. It is essential for small nations like Thailand to adhere to these principles for their own survival and for world peace.
331.	Thailand does not insist that the problems of Kampuchea, Indo-Chinese refugees or humanitarian relief be settled on the basis of the view of any one nation. It can accommodate the legitimate interests of others. It believes that true and lasting solutions to problems of such import can be achieved only when supported by the world community acting in keeping with the principles of the Charter of the United Nations. A solution based on the dictated terms of one country by virtue of its illegal occupation of another is no solution, because it would carry forward the seeds of tension and future conflict.
332.	Mindful of the mandate of the thirty-fourth session, Thailand has consulted with a wide range of Member States to develop further proposals on Kampuchea for the Assembly's consideration. We have sought to broaden the avenues that could lead to peace in South-East Asia. A comprehensive, constructive and flexible draft resolution has been submitted to the General Assembly.
333.	Recognizing the urgent need to defuse tensions in the region of South-East Asia, Thailand and its partners of ASEAN, taking into account General Assembly resolution 34/22, have proposed the convening of an international conference on Kampuchea in early 1981 with the participation of all parties concerned to negotiate a peaceful settlement of the present conflict in Kampuchea, with a view to reaching an agreement on, inter alia: first, total withdrawal of foreign troops from Kampuchea within a specific time frame to be verified by the United Nations; secondly, measures by the United Nations to ensure law and order and the observance of the fundamental principles of human rights in Kampuchea; thirdly, measures by the United Nations to ensure non-interference by outside Powers in the internal affairs of Kampuchea; fourthly, United Nations-supervised free elections in Kampuchea; fifthly, guarantees against the introduction of any foreign forces in Kampuchea; sixthly, guarantees of respect for the sovereignty, independence and territorial integrity of Kampuchea; and, seventhly, guarantees that an independent and sovereign Kampuchea will not be a threat to its neighbours.
334.	Pending a settlement, humanitarian relief to the civilian population of Kampuchea, including those who have sought refuge in Thailand, should be continued and every effort made to ensure that such assistance will reach those for whom it is intended on a non-discriminatory basis. To facilitate this humanitarian endeavour, a United Nations observer team should be stationed on the Thai side of the border in order to monitor the situation along the border and verify that only civilian Kampucheans obtain international relief aid. In this respect also, safe areas should be established under United Nations supervision in western Kampuchea for the uprooted civilian Kampucheans encamped near the border and those in Thailand who wish to return to their homeland.
335.	In the effort to bring the Kampuchean conflict in all its aspects to the conference table, the Thai delegation joins with the other delegations of ASEAN in reaffirming its commitment to the Charter of the United Nations, the relevant United Nations resolutions, including General Assembly resolution 34/22, the joint statement of ASEAN and the European Economic Community on political issues, as well as in endorsing the final communique, issued on 8 September, of the New Delhi meeting of the heads of Government of the Asian and Pacific States members of the Commonwealth. At the latter meeting, the heads of Government expressed their conviction that to bring about durable peace and stability in South-East Asia there was an urgent need for a comprehensive political solution to the Kampuchean problem which would ensure the sovereignty, independence and neutrality of Kampuchea, as well as for the withdrawal of foreign forces from that country.
336.	My Government also shares the conviction of the heads of Government of the Asian Commonwealth members that a comprehensive political solution to the Kampuchean question would contribute to the establishment of a zone of peace, freedom and neutrality in Southeast Asia, which would, in turn, contribute to the development of peaceful, friendly and harmonious relations in the region. By the same token, my delegation wishes to voice its support for the aim of small countries to promote a zone of peace which would ensure non-interference by external Powers in their internal affairs and the preservation from foreign encroachment of their sovereign independence and territorial integrity. Such a concept is indeed similar to the ASEAN proposal on the establishment of a zone of peace, freedom and neutrality in South-East Asia, consisting of sovereign and independent States willing to co-operate with each other on the basis of equality and mutual interest.
337.	In this connection, the "Question of peace, stability and co-operation in South-East Asia" appears on the agenda of this Assembly session. My delegation was able to join in the consensus for its inscription at the request of its sponsors, including the Socialist Republic of Viet Nam, because we believe that peace, stability and co-operation remain our firm goals for the welfare of our region. Indeed, to bring about durable peace and stability, and to enhance constructive co-operation in South-East Asia, the conflict in Kampuchea must be settled by peaceful means. That is why my delegation joins with others in proposing an international conference to negotiate such a settlement. So long as the Kampuchean problem remains unsolved, it will continue to disturb the tranquillity which is necessary for regional peace, to destabilize the region and to impede the growth of mutual trust and confidence which is indispensable for regional co-operation. Nevertheless, my delegation is prepared to participate in the forthcoming debate on this new item in a constructive and realistic manner.
338.	Thailand does not seek hostility with Viet Nam. Unfortunately, Viet Nam has not shown the slightest interest in Khmer self-determination or in reconciling the views of all parties on the Kampuchean question. It has repeatedly disregarded the will of the international community. I call once again upon Viet Nam to begin to pay heed to the desires of the international community and engage in a constructive search for a solution to the Kampuchean problem.
339.	The Kampuchean issue directly involves fundamental principles of the United Nations. I urge all Member States to assist in promoting a political solution based on United Nations principles and not on the rule of force.
340.	Aggression against- and the occupation of Afghanistan by Soviet troops have clearly shocked the world. The international community was subsequently disappointed by the deplorable intransigence and continued refusal of the USSR to remove its troops back to its own territory. Continued foreign occupation of Afghanistan and ruthless suppression of Afghan patriots have created similar political and humanitarian problems for neighbouring countries and have caused the people of Afghanistan untold suffering and hardship. General Assembly resolution ES-6/2, which calls for the immediate, unconditional and total withdrawal of the foreign troops from Afghanistan and for the Afghan people to decide their own political future without outside interference, coercion or intimidation, remains, by and large, unimplemented. The efforts of the Islamic Conference to seek t comprehensive solution to the crisis have proved to be of no avail. The situation is fraught with the gravest dangers to international peace and stability, and the plight of the Afghan refugees will be aggravated by the approaching cold weather. My delegation has therefore joined with other delegations in the request for the inscription of this item on the agenda of this session. In so doing, my delegation reaffirms its unstinting support for resolution ES-6/2 and for the efforts of the Islamic Conference to bring about a peaceful settlement of the conflict in keeping with the purposes and principles of the Charter of the United Nations.
341.	It is noteworthy that the common denominator in the two situations—in Afghanistan and Kampuchea—is the imposition of their will on small, independent and non- aligned States by foreign Powers through the use of force in contravention of the Charter of the United Nations and international law. Both situations have also threatened to escalate and have destabilized areas far beyond their local confines. The preservation of Afghanistan and of the right of the Afghans to self-determination, just as in the case of Kampuchea, are international problems which rightly belong to the world community.
342.	While the rule of law has suffered setbacks during the past year with the situations in Kampuchea and Afghanistan, the successful conclusion of the ninth session of the Third United Nations Conference on the Law of the Sea appears as a bright spot in man's quest for peaceful and orderly change. Although the Conference has not reached the goal of a convention by the end of this year, my delegation sincerely hopes that its objective will be attained at the session to be convened in New York in March 1981. We are convinced that the new law of the sea has to provide the best possible assurance, in the light of the divergent interests of so many States, that stability and order will prevail in the use and management of ocean and sea-bed resources, which will bring enormous benefit for all mankind and promote, in particular, the economic development and growth of the poorer countries. It is significant and encouraging to note that, despite the divergences, a consensus on the myriad complex issues will soon emerge.
343.	The developing countries of the world pinned similar hopes on the eleventh special session of the General Assembly. Consequently they were deeply disappointed at the lack of consensus, due to the intransigent few, on the procedures to be followed in the global round of negotiations on international economic co-operation for development, due to begin in January 1981.
344.	The eleventh special session, convened after long preparations dating back to the thirty-second session, afforded Governments an opportunity jointly to assess if any progress had been made towards the establishment of a new international economic order. While all delegations came to the same conclusion—that the progress, if any, had been either inadequate or largely negligible—prescriptions as to how to proceed further still varied.
345.	The delegation of Thailand, which took an active part in that session, truly regrets the failure of the Assembly to accomplish the objectives of the tasks entrusted to it. Nearly three full weeks were virtually wasted in efforts to work out an agreed procedure for the global negotiations which, needless to say, is not as important as what will go into the agenda itself. This, the agenda, was not touched on. And when, finally, a fairly reasonable and balanced procedural framework was put forward and accepted by the overwhelming majority of the Assembly, a mere handful of the developed countries refused to join the consensus, thus making failure of the entire session inevitable.
346.	It is much against the wish of my delegation to clutter up the economic agenda of this session with matters which ought to have been resolved before it began, but I reaffirm the readiness of my country to contribute constructively to the resolution of all outstanding issues so that the global negotiations can be commenced in January 1981 as originally intended by all participants. Failure to do that would have far-reaching consequences. One of these would be the loss of the already diminishing opportunities for a sustained and constructive dialogue on the global level between developed and developing countries. I need not elaborate further on what this loss will mean in the present international setting, so fraught with tensions and insecurity all over the world.
347.	The stark realities of the present-day world, with an ever-increasing number of countries joining the international community, more and more people to care for and the gap between the rich and the poor ever widening, are the causes of changes which are inevitable in themselves. Such changes carry a momentum of their own. Left to their devices, they can produce effects which are unpredictable. The Programme of Action on the Establishment of a New International Economic Order perceived as a means to give orderly and meaningful effect to such changes through a comprehensive and integrated approach, thereby attempting to ward off the adverse consequences which disorderly changes would bring. In this connection, my delegation is gratified to note that a consensus was reached on the text of the International Development Strategy for the Third United Nations Development Decade and hopes that the Strategy will be adopted at this session and implemented as of 1 January 1981.
348.	With so many weighty political and economic issues facing the world, the only sensible choice before us is to strive towards the achievement of a restructured international society in which rationality, equity, equal partnership and commonality of interests constitute the guiding principles, and in which the world must be looked at as one. The United Nations, with the support of its membership, can assist us by providing the framework and the forum for the attainment of these objectives. However, the Member States themselves must first make the choice and transform it into a commitment. Can they look beyond narrow national interests to the challenging years ahead with a devoted sense of community, while upholding individual freedoms and the dignity of man?
349.	This is the question before us as we enter the new decade of the 1980s, and it is similar to the question that faced the founding fathers of our Organization 35 years ago. We must therefore renew our determination to pursue more vigorously our noble aims and objectives, in the interest of peace and progress for all mankind.

